Exhibit 10.3

EXECUTION COPY

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is made
as of July 8, 2013, by United Stationers Inc. (“USI”) and each of the
Subsidiaries of USI listed on the signature pages hereto (together with USI, the
“Initial Guarantors”, and together with any additional Domestic Subsidiaries of
USI which become parties to this Guaranty by executing a supplement hereto in
the form attached hereto as Annex I, the “Guarantors”), in favor of JPMorgan
Chase Bank, National Association, as Administrative Agent (the “Agent”) for the
benefit of the Holders of Secured Obligations under the below-described Credit
Agreement. Each capitalized term used herein and not defined herein shall have
the meaning ascribed thereto in the Credit Agreement.

WITNESSETH:

WHEREAS, United Stationers Supply Co. (the “Borrower”), USI, certain financial
institutions and the Agent previously entered into a Third Amended and Restated
Five-Year Revolving Credit Agreement, dated as of September 21, 2011 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”);

WHEREAS, the Initial Guarantors previously entered into a Guaranty, dated as of
March 21, 2003, with the Agent (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Guaranty”);

WHEREAS, the parties to the Existing Credit Agreement have agreed to amend and
restate the Existing Credit Agreement in its entirety and, in connection
therewith, have entered into that certain Fourth Amended and Restated Five-Year
Revolving Credit Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of the date
hereof, by and among the Borrower, USI, the financial institutions that are
parties thereto as lenders (the “Lenders”) and the Agent;

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement and the extensions of credit by the Lenders under the
Credit Agreement that each of the Guarantors (constituting all of the Domestic
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 6.23 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all Secured Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Credit Agreement or the other Loan Documents;

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Agent to enter into the Credit Agreement, and to make the Loans and other
financial accommodations to the Borrower and to issue the Facility LCs described
therein, each of the Guarantors is willing to guarantee the Secured Obligations
under the Credit Agreement and the other Loan Documents; and



--------------------------------------------------------------------------------

WHEREAS each Guarantor that is a party to the Existing Guaranty wishes to affirm
its obligations under the Existing Guaranty and wishes to amend and restate the
terms of the Existing Guaranty;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Lender and the Agent as of the date of this
Guaranty, giving effect to the consummation of the transactions contemplated by
the Loan Documents on the Restatement Effective Date, and thereafter on each
date as required by Section 4.2 of the Credit Agreement that:

(a) It (i) is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization, (ii) has all requisite
corporate, partnership or limited liability company power and authority, as the
case may be, to own, operate and encumber its Property and (iii) is qualified to
do business and is in good standing (to the extent such concept applies to such
entity) in all jurisdictions where the nature of the business conducted by it
makes such qualification necessary and where failure to so qualify would
reasonably be expected to have a Material Adverse Effect.

(b) It has the requisite corporate, limited liability company or partnership, as
applicable, power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance by each of its obligations hereunder
have been duly authorized by corporate, limited liability company or
partnership, as applicable, proceedings, and this Guaranty constitutes a legal,
valid and binding obligation of each Guarantor, enforceable against such
Guarantor, in accordance with its terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law), and (iii) requirements of reasonableness, good faith and fair
dealing.

(c) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any applicable law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Guarantor or any provisions of any
indenture, material instrument or material agreement to which such Guarantor is
party or is subject or which it or its Property is bound or affected, or
(iii) result in or require the creation or imposition of any Lien whatsoever
upon any of the property or assets of such Guarantor, other than Liens permitted
or created by the Loan Documents. Except as set forth in Section 5.3 of the
Credit Agreement, the execution, delivery and performance by the Guarantors of
each of the Loan Documents to which such Guarantor is a party do not require any
registration with, consent or approval of, or notice to, or other action to,
with or by any governmental authority, including under any environmental
property transfer laws or regulations, except for those the failure to make or
obtain would not reasonably be expected to have a Material Adverse Effect.

(d) It has no Indebtedness other than Indebtedness permitted under Section 6.14
of the Credit Agreement.



--------------------------------------------------------------------------------

In addition to the foregoing, each of the Guarantors covenants that until the
non-contingent Secured Obligations have been Paid in Full (as defined below), it
will, and, if necessary, will enable the Borrower to, fully comply with those
covenants and agreements of the Borrower applicable to such Guarantor set forth
in the Credit Agreement.

Section 2. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Advance made to the
Borrower pursuant to the Credit Agreement, (ii) any Reimbursement Obligations of
the Borrower or the performance by it of such Reimbursement Obligations,
(iii) all other amounts payable by the Borrower under the Credit Agreement and
the other Loan Documents, including, without limitation, all Rate Management
Obligations constituting Secured Obligations, and (iv) the punctual and faithful
performance, keeping, observance, and fulfillment by the Borrower of all of the
agreements, conditions, covenants, and obligations of the Borrower contained in
the Loan Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”) (provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or any grant of
security interest by any Guarantor to support, as applicable) any Excluded Rate
Management Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor. Upon the failure by the Borrower, or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, subject to any applicable grace or notice and cure period, each of
the Guarantors agrees that it shall forthwith on demand pay such amount or
perform such obligation at the place and in the manner specified in the Credit
Agreement or the relevant other Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Holders of Secured Obligations immediately on
demand against any cost, loss or liability they incur as a result of the
Borrower or any such Guarantor’s Affiliates not paying any amount which would,
but for such unenforceability, invalidity or illegality, have been payable by
such Guarantor under this Guaranty on the date when it would have been due (but
so that the amount payable by such Guarantor under this indemnity will not
exceed the amount which it would have had to pay under this Guaranty if the
amount claimed had been recoverable on the basis of a guaranty).

Section 3. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(i) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(ii) any modification or amendment of or supplement to the Credit Agreement, any
agreement evidencing Rate Management Obligations or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;



--------------------------------------------------------------------------------

(iii) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(iv) any change in the corporate, limited liability company, partnership or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

(v) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Agent, any Holder of Secured Obligations or any
other Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any agreement
evidencing a Rate Management Transaction or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

(vii) the failure of the Agent to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Guaranteed Obligations, if any;

(viii) the election by, or on behalf of, any one or more of the Holders of
Secured Obligations, in any proceeding instituted under Chapter 11 of Title 11
of the United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code or any other applicable federal, state, provincial, municipal, local or
foreign law relating to such matters;

(ix) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

(x) the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Holders of Secured
Obligations or the Agent for repayment of all or any part of the Guaranteed
Obligations;



--------------------------------------------------------------------------------

(xi) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(xii) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Agent, any Holder of Secured
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 3, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder or otherwise reduce, release,
prejudice or extinguish its liability under this Guaranty (other than Payment in
Full).

Section 4. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
non-contingent Guaranteed Obligations shall have been paid in full in cash and
the Commitments and all Facility LCs issued under the Credit Agreement shall
have terminated or expired or, in the case of all Facility LCs, are fully
collateralized on the terms set forth in the Credit Agreement (collectively,
“Payment in Full” (and the term “Paid in Full” shall have a correlative
meaning)). If at any time any payment of the principal of or interest on any
Advance or Reimbursement Obligation or any other amount payable by the Borrower
or any other party under the Credit Agreement, any agreement evidencing a Rate
Management Transaction or any other Loan Document (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Holder of Secured Obligations in its discretion), each Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

Section 5. General Waivers; Additional Waivers.

(a) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(b) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (1) notice of acceptance hereof; (2) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (3) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Agent and Holders of Secured Obligations to ascertain the amount of
the Guaranteed Obligations at any reasonable time; (4) notice of any adverse
change in the financial condition of the Borrower or of any other fact that
might increase such Guarantor’s risk hereunder; (5) notice of presentment for
payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (6) notice of any Unmatured Default or Default; and (7) all
other notices (except if such notice is specifically required to be given to
such Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;



--------------------------------------------------------------------------------

(iii) its right, if any, to require the Agent and the other Holders of Secured
Obligations to institute suit against, or to exhaust any rights and remedies
which the Agent and the other Holders of Secured Obligations has or may have
against, the other Guarantors or any third party, or against any Collateral
provided by the other Guarantors, or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations have been Paid in Full) of the
other Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Agent and the other Holders of Secured
Obligations any defense (legal or equitable), set-off, counterclaim, or claim
which such Guarantor may now or at any time hereafter have against the other
Guarantors or any other party liable to the Agent and the other Holders of
Secured Obligations in respect of the Obligations (other than Payment in Full of
the Guaranteed Obligations); (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Agent’s and the other
Holders of Secured Obligations’ rights or remedies against the other Guarantors;
the alteration by the Agent and the other Holders of Secured Obligations of the
Guaranteed Obligations; any discharge of the other Guarantors’ obligations to
the Agent and the other Holders of Secured Obligations by operation of law as a
result of the Agent’s and the other Holders of Secured Obligations’ intervention
or omission; or the acceptance by the Agent and the other Holders of Secured
Obligations of anything in partial satisfaction of the Guaranteed Obligations;
and (d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Agent and the other Holders of Secured
Obligations; or (b) any election by the Agent and the other Holders of Secured
Obligations under the Bankruptcy Code, to limit the amount of, or any collateral
securing, its claim against the Guarantors:

Section 6. Subordination of Subrogation. Until the Guaranteed Obligations have
been Paid in Full the Guarantors (i) shall have no right of subrogation with
respect to such Guaranteed Obligations and (ii) waive any right to enforce any
remedy which the LC Issuer, Holders of Secured Obligations or the Agent now have
or may hereafter have against the Borrower, any endorser or any guarantor of all
or any part of the Secured Obligations or any other Person, and until such time
the Guarantors waive any benefit of, and any right to participate in, any
security or collateral given to the Holders of Secured Obligations and the Agent
to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrower to the Holders of Secured
Obligations. Should any Guarantor have the right, notwithstanding the foregoing,
to exercise its subrogation rights, each Guarantor hereby expressly and
irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that the Guarantor may have until the Guaranteed Obligations are Paid in
Full and (B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are Paid in Full. Each
Guarantor acknowledges and agrees that this subordination is intended to benefit
the Agent and the Holders of Secured Obligations and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Agent, the Holders of Secured Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 6.



--------------------------------------------------------------------------------

Section 7. Contribution with Respect to Guaranteed Obligations.

(a) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
Payment in Full of the Guaranteed Obligations, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by the other Guarantors as of such date in a manner
to maximize the amount of such contributions.

(c) This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the Payment in Full of the Guaranteed
Obligations.

Section 8. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

Section 9. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any counterparty to
any agreement evidencing a Rate Management Transaction or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or such counterparty, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any agreement evidencing a
Rate Management Transaction or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the Agent.



--------------------------------------------------------------------------------

Section 10. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article XIII of the Credit
Agreement with respect to the Agent at its notice address therein and, with
respect to any Guarantor, in the care of the Borrower at the address of the
Borrower set forth in the Credit Agreement, or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Agent in accordance with the provisions of such Article XIII.

Section 11. No Waivers. No failure or delay by the Agent or any Holders of
Secured Obligations in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any agreement evidencing a Rate Management Transaction and
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

Section 12. Successors and Assigns. This Guaranty is for the benefit of the
Agent and the Holders of Secured Obligations and their respective successors and
permitted assigns, provided, that (i) no Guarantor shall have any right to
assign its rights or obligations hereunder (except in connection with a
transaction permitted under the Credit Agreement) without the consent of all of
the Lenders, and any such assignment in violation of this Section 12 shall be
null and void; and (ii) in the event of an assignment of any amounts payable
under the Credit Agreement, any agreement evidencing a Rate Management
Transaction or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.

Section 13. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Agent.

Section 14. CHOICE OF LAW. THIS GUARANTY AND THE LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS, OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 15. CONSENT TO JURISDICTION; JURY TRIAL.

(a) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE STATE, COUNTY AND CITY OF NEW YORK AND THE BOROUGH OF MANHATTAN
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT,



--------------------------------------------------------------------------------

ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY PARTY HERETO TO BRING
PROCEEDINGS AGAINST ANY OTHER PARTY HERETO OR ANY HOLDER OF SECURED OBLIGATIONS
IN THE COURTS OF ANY OTHER JURISDICTION; PROVIDED THAT EACH GUARANTOR AGREES
THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT
BY ANY OF THE AGENT, ANY LC ISSUER, ANY LENDER OR ANY OTHER HOLDER OF SECURED
OBLIGATIONS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO (1) REALIZE ON ANY
SECURITY FOR THE OBLIGATIONS OR (2) TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
IN FAVOR OF SUCH PERSON.

(b) WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE AGENT HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

Section 16. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

Section 17. Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence and during the continuance of a Default under
the Credit Agreement, the Lenders shall have the right at any time to direct the
Agent to commence enforcement proceedings with respect to the Guaranteed
Obligations. The Guarantors agree to reimburse the Agent and the Holders of
Secured Obligations for any out-of-pocket expenses (including outside attorneys’
and paralegals’ fees and expenses of outside attorneys and paralegals for the
Agent and the Holders of Secured Obligations, but only to the extent such fees
and disbursements were incurred by attorneys in a single law firm (and any
replacement or successor firm thereof) selected by the Agent), but excluding any
costs, charges or expenses with respect to taxes and amounts relating thereto
(payment with respect to which shall be governed solely and exclusively by
Section 3.5 of the Credit Agreement), paid or incurred by the Agent or any
Holders of Secured Obligations in connection with the collection and enforcement
of amounts due under the Loan Documents, including without limitation this
Guaranty. The Agent agrees to distribute payments received from any of the
Guarantors hereunder to the Holders of Secured Obligations on a pro rata basis
for application in accordance with the terms of the Credit Agreement.

Section 18. Setoff. In addition to, and without limitation of, any rights of the
Agent and the Holders of Secured Obligations under applicable law, if any
Default occurs and continues, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of any Guarantor may
be offset and applied toward the payment of the Guaranteed Obligations owing to
such Holder of Secured Obligations, whether or not the Secured Obligations, or
any part thereof, shall then be due, and each Holder of Secured Obligations
shall endeavor to give notice of any such set-off to the Borrower, provided that
the failure of any Holder of Secured Obligations to give such notice shall not
in any way limit any Holder of Secured Obligations’ rights under this
Section 18.



--------------------------------------------------------------------------------

Section 19. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Secured
Obligations or the Agent shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Holder of Secured Obligations or the Agent, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to a Guarantor, such Holder of Secured Obligations or the Agent
shall be under no obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which such Holder
of Secured Obligations or the Agent, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.

Section 20. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

Section 21. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Secured Obligations or
the Agent.

Section 22. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

Section 23. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Rate
Management Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 23 for the maximum amount of such
liability that can be incurred without rendering its obligations under this
Section 23 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 23 shall remain in full force and effect until the Payment in Full of
the Guaranteed Obligations in accordance with the terms hereof and the other
Loan Documents. Each Qualified ECP Guarantor intends that this Section 23
constitute, and this Section 23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Rate
Management Obligations, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes or would become effective with respect to such Specified Rate
Management Obligation or such other Person as constitutes an “eligible contract
participant” as defined in section 1a(18) of the Commodity Exchange Act (an
“ECP”) and can cause another Person to qualify as an ECP at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.



--------------------------------------------------------------------------------

Section 24. Amendment and Restatement. Each Guarantor acknowledges and agrees
with the Agent that the Existing Guaranty is amended, restated and superseded in
its entirety pursuant to the terms hereof. Without limiting any other provision
of this Guaranty, each of the Guarantors confirms, ratifies and reaffirms the
guarantee pursuant to the Existing Guaranty and agrees that such guarantee
remains in full force and effect and is hereby confirmed, ratified and
reaffirmed.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

UNITED STATIONERS INC.     UNITED STATIONERS FINANCIAL SERVICES LLC By:        
By:     Name:     Name: Title:     Title: LAGASSE, LLC     UNITED STATIONERS
MANAGEMENT SERVICES LLC By:         By:     Name:     Name: Title:     Title:
ORS NASCO, LLC     MBS DEV, INC. By:         By:     Name:     Name: Title:    
Title: OKLAHOMA RIG, INC.     O.K.I. SUPPLY, LLC By:         By:     Name:    
Name: Title:     Title: OKLAHOMA RIG & SUPPLY CO. TRANS., INC.     OKI MIDDLE
EAST HOLDING CO. By:         By:     Name:     Name: Title:     Title:

Signature Page to United Stationers Amended and Restated Guaranty



--------------------------------------------------------------------------------

O.K.I. DATA, INC. By:     Name: Title:

 

Signature Page to United Stationers Amended and Restated Guaranty



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent By:     Name: Title:

 

Signature Page to United Stationers Amended and Restated Guaranty



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Amended and Restated Guaranty (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of July 8, 2013, made by each of United Stationers Inc.
(“USI”), the Subsidiaries of USI that are parties thereto as Initial Guarantors
and each other Guarantor that becomes a party thereto from time to time, in
favor of the Agent, for the ratable benefit of the Holders of Secured
Obligations, under the Credit Agreement. Each capitalized term used herein and
not defined herein shall have the meaning given to it in the Guaranty. By its
execution below, the undersigned, [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 1 of the Guaranty are true and correct with
respect to the undersigned in all respects as of the date hereof.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this                      day of                 ,
        .

 

[NAME OF NEW GUARANTOR] By:     Title:  

 